Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

 

 

Between

JMC STEEL GROUP, INC.

and

ALLIED TUBE & CONDUIT CORPORATION

 

 

Dated as of March 6, 2012



--------------------------------------------------------------------------------

Table of Contents

 

          Page      ARTICLE I       Sale and Purchase   

1.1.

   Purchase of Assets      1   

1.2.

   Liabilities      1   

1.3.

   Closing      3   

1.4.

   Purchase Price      3   

1.5.

   Seller’s Deliveries      3   

1.6.

   Deliveries of Both Parties      4   

1.7.

   Allocation of Purchase Price      4   

1.8.

   Inventory      4       ARTICLE II       Representations and Warranties of
Seller   

2.1.

   Corporate and Governmental Authorization      5   

2.2.

   Non-Contravention      6   

2.3.

   Title to Assets      6   

2.4.

   No Broker      6   

2.5.

   Environmental Matters      6   

2.6.

   Condition of Plant and Other Assets      7   

2.7.

   Compliance with Law; Permits      7   

2.8.

   Real Property      7   

2.9.

   No Other Representations and Warranties; Schedules      8       ARTICLE III
      Representations and Warranties of Buyer   

3.1.

   Corporate and Governmental Authorization      8   

3.2.

   Non-Contravention      9   

3.3.

   No Broker      9   

3.4.

   No Additional Representations; Inspection      9   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page      ARTICLE IV       Covenants   

4.1.

   Actions Prohibited      10   

4.2.

   Confidentiality; Access      10   

4.3.

   Further Actions      12   

4.4.

   Liability for Transfer Taxes and Fees      12   

4.5.

   Manufacturing at the Property      12   

4.6.

   Proration of Property Taxes and Operating Expenses      12   

4.7.

   Utilities      12   

4.8.

   Risk of Loss      13   

4.9.

   Further Assurances      13       ARTICLE V       Conditions Precedent   

5.1.

   Conditions to Obligations of Each Party      13   

5.2.

   Conditions to Obligations of Buyer      14   

5.3.

   Conditions to Obligations of Seller      15       ARTICLE VI       Employees
Employed at the Property   

6.1.

   Termination or Transfer      15       ARTICLE VII       Termination   

7.1.

   Termination      16   

7.2.

   Effect of Termination      16       ARTICLE VIII       Indemnification   

8.1.

   Survival      17   

8.2.

   Indemnification by Seller      17   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

8.3.

   Indemnification by Buyer      18   

8.4.

   Certain Limitations      18   

8.5.

   Notification of Claims; Third Party Claims      19   

8.6.

   Exclusive Remedy      21       ARTICLE IX       Definitions   

9.1.

   Definition of Certain Terms      21   

9.2.

   Construction      25       ARTICLE X       Miscellaneous   

10.1.

   Expenses      26   

10.2.

   Severability      26   

10.3.

   Notices      26   

10.4.

   Headings      27   

10.5.

   Entire Agreement      27   

10.6.

   Counterparts      28   

10.7.

   Governing Law; Submission to Jurisdiction      28   

10.8.

   Binding Effect      28   

10.9.

   Assignment      28   

10.10.

   No Third Party Beneficiaries      29   

10.11.

   Amendment; Waivers, etc      29   

10.12.

   Specific Performance      29   

Exhibit A – Description of Property

Exhibit B – List of Other Assets

Exhibit C – Form of FIRPTA Certificate

Exhibit D – Form of Bill of Sale

Exhibit E – Seller’s Standard Terms and Conditions

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of March 6, 2012, between JMC Steel Group,
Inc., a Delaware corporation (“Buyer”), and Allied Tube & Conduit Corporation, a
Delaware corporation (“Seller”).

W I T N E S S E T H:

WHEREAS, Seller owns and holds fee simple title to that certain land, as
described in Exhibit A, together with all improvements, located at 600 Dean
Sievers Place, Morrisville, Pennsylvania 19067 (collectively, the “Property”);

WHEREAS, in connection with the Property, Seller owns certain other assets, in
each case more completely described in Exhibit B (collectively, the “Other
Assets”). The Property and the Other Assets are collectively referred to as the
“Purchased Assets”; and

WHEREAS, Seller now desires to sell and Buyer now desires to purchase all of
Seller’s right, title and interest in and to the Purchased Assets, upon the
terms and covenants and subject to the conditions set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Sale and Purchase

1.1. Purchase of Assets. Subject to the terms and conditions hereof, at Closing
Seller will sell, transfer, assign and deliver to Buyer, and Buyer will purchase
from Seller, all of Seller’s right, title and interest in and to the Purchased
Assets, free and clear of all Encumbrances other than Permitted Encumbrances.

1.2. Liabilities. Subject to Section 8.3, neither Buyer nor any of its
Affiliates shall, by the execution and performance of this Agreement, assume or
otherwise be responsible for any liability or obligation of Seller of any
nature, or claims of such liability or obligation, matured or unmatured,
liquidated or unliquidated, fixed or contingent, or known or unknown, whether
arising out of occurrences prior to, at or after the date hereof, including any
liability or obligation of Seller:

(a) for any debt, loans, credit facilities or other indebtedness, including any
interest or penalties accrued thereon, of Seller;

(b) subject to Section 4.6 hereof, for any taxes with respect to any period;



--------------------------------------------------------------------------------

(c) subject to Section 4.6 hereof, relating to any utilities, water and sewer
charges and other operating expenses with respect to the Property or any other
real estate or facilities owned, leased, or used by Seller;

(d) relating to, resulting from or arising under any Law;

(e) relating to, resulting from or arising out of any business or operation of
Seller or its Affiliates, including relating to any products manufactured, sold,
handled or distributed, or any service rendered by or on behalf of Seller
(including liabilities arising out of or related to any product liability claim
or product recall);

(f) relating to, resulting from or arising out of any pending or threatened
suit, claim, action, arbitration, hearing, investigation, charge, complaint,
demand or proceeding (an “Action”);

(g) relating to, resulting from or arising under any employee benefit plans,
programs, policies, practices, and other arrangements (each, a “Plan”), the
employment or performance of services or termination of employment or services
by Seller of any individual or dependent thereof or otherwise relating to any
current or former employee, including wages and other remuneration, accrued but
unpaid vacation, sick leave and other paid time off, severance, retention,
change of control or termination payments, bonus or other incentive
compensation, deferred compensation, any pension, profit sharing or retirement
obligations (including any penalty, fee or funding obligation related to the
termination of any Plan), any other employee benefits or fringe benefits and any
liability for health plan continuation of coverage, in each case, whether or not
triggered by the transactions contemplated by this Agreement, it being the
understanding and intention of the parties that Buyer is not, and shall not be,
a successor employer with respect to any employees or Plans and Seller is not,
and shall not be, a predecessor employer with respect to Buyer’s group health
plans, within the meaning of any Law;

(h) relating to, resulting from or arising under (i) any condition occurring at
the Property between November 13, 2009 and the Closing Date where such condition
is in violation of, subjects Buyer to liability under, or requires
investigation, remediation or payment of fines, penalties, costs or damages
pursuant to, any Environmental Law; (B) any claim of any third party (including
any Governmental Authority) arising from any condition occurring at the Property
between November 13, 2009 and the Closing Date that is in violation of, subjects
Buyer to liability under, or requires remediation, investigation or payment of
fines, penalties, costs or damages pursuant to, any Environmental Law; and
(C) any Hazardous Substances or other contaminants, wherever located, that were
generated, transported, stored, treated, recycled, reused, released or otherwise
handled by Seller or by any other Person for whose conduct Seller is or may be
held responsible, between November 13, 2009 and the Closing Date.

 

2



--------------------------------------------------------------------------------

All such liabilities and obligations, or claims of such liabilities or
obligations, shall be retained by Seller and are referred to herein as the
“Retained Liabilities”

1.3. Closing. The closing of the sale and purchase of the Purchased Assets (the
“Closing”) shall take place at the offices of Debevoise & Plimpton LLP, 919
Third Avenue, New York, New York 10022 (or remotely by electronic mail or
facsimile exchange of documents and signatures), at 10:00 a.m. no later than the
date that is three Business Day after the conditions set forth in Article V have
been satisfied or waived (other than conditions that by their terms are to be
satisfied at Closing but subject to the satisfaction or waiver of such
conditions), or on such other date and time as the parties may agree to in
writing (the “Closing Date”). Upon the Closing, Seller shall cause the Deed and
any other documents that Seller or Buyer desires to record in connection with
the transactions contemplated herein to be recorded with the appropriate county
recorder and, after recording, returned to the grantee, beneficiary or person
acquiring rights under said document or for whose benefit said document was
acquired. The Closing shall be effective as of 11:59 p.m. on the day prior to
the Closing Date.

1.4. Purchase Price. Subject to the terms and conditions hereof, at Closing
Buyer shall pay or cause to be paid to Seller $39,500,000 (the “Purchase
Price”), by wire transfer of immediately available funds to an account
designated by Seller at least two Business Days prior to the Closing Date.

1.5. Seller’s Deliveries. Seller shall, at or before the Closing, deliver to
Buyer:

(a) a special warranty deed (the “Deed”) with respect to the Property, executed
and acknowledged by Seller, pursuant to which Seller conveys title to the
Property subject to the following (collectively, the “Permitted Encumbrances”):

(i) non-delinquent real and personal property taxes and all assessments and
unpaid installments thereof which are not delinquent;

(ii) any other lien, encumbrance, easement or other exception or matter
voluntarily imposed or consented to by Buyer prior to or as of the Closing;

(iii) all exceptions to title contained or disclosed in the Title Report and not
removed or satisfied by Seller in accordance with Section 5.2(d)(ii); and

(iv) Encumbrances created by this Agreement.

 

3



--------------------------------------------------------------------------------

(b) one executed copy of a certificate in the form of Exhibit C, with respect to
the Foreign Investment in Real Property Tax Act; and

(c) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

Except with respect to the removal or satisfaction of any existing mortgages,
judgment liens or mechanics liens created or caused to be created by Seller
which would need to be removed or satisfied prior to Closing for Seller to meet
its obligations under Section 1.1, nothing contained in this Agreement or
otherwise shall require Seller to render its title marketable or to remove or
correct any exception or matter disapproved by Buyer or to spend any money or
incur any expense in order to do so.

1.6. Deliveries of Both Parties. Each of Buyer and Seller shall, at or before
the Closing, deliver to the other party each of the following:

(a) four executed counterparts of the Bill of Sale (the “Bill of Sale”) in the
form of Exhibit D;

(b) executed copies of state, county and local transfer declarations, as
applicable; and

(c) the certificates contemplated by Section 5.2 or 5.3, as the case may be.

1.7. Allocation of Purchase Price. The parties agree to (i) negotiate in good
faith between the date hereof and the Closing a schedule setting forth the
principles for allocating the Purchase Price and other relevant items among the
Purchased Assets (or specified categories of the Purchased Assets) and
(ii) report the federal, state and local tax consequences of the purchase and
sale contemplated hereby in a manner consistent with such principles.

1.8. Inventory.

(a) Buyer shall have the option, exercisable at the Closing, to purchase any or
all inventory remaining on the Property at the Closing, at a price to be
mutually agreed in good faith between the parties prior to Closing (the
“Inventory Purchase Price”) and upon Seller’s standard terms and conditions,
attached hereto as Exhibit E. At Closing, Buyer shall pay or cause to be paid to
Seller the Inventory Purchase Price, if any, by wire transfer of immediately
available funds to the account designated by Seller pursuant to Section 1.4.

 

4



--------------------------------------------------------------------------------

(b) For the period ending on the 10th Business Day following the Closing Date
(the “Post-Closing Period”), Seller shall have the right, at its sole expense
and risk, to transfer or cause to be transferred from the Property only such
inventory that Buyer has not agreed with Seller that it will purchase pursuant
to Section 1.8(a) (the “Retained Inventory”) and the Remaining Assets. The
removal of the Retained Inventory shall be conducted during normal business
hours and upon reasonable advance notice to Buyer, and Seller’s access and
rights to the Property following the Closing Date shall be limited to only as is
reasonably necessary to remove such inventory in accordance with the foregoing.
The Parties agree that (i) Seller shall not have any right to access, or conduct
any activity at, the Property following the Post-Closing Period and (ii) any and
all assets or properties located at the Property as of Closing, other than the
Purchased Assets and any Retained Inventory, remaining or located on the
Property after the expiration of the Post-Closing Period (the “Remaining
Assets”) shall be deemed to be included in the Purchased Assets without any
additional consideration payable by Buyer therefor. Seller shall be responsible,
and reimburse Buyer if applicable, for any property damage, injury or personal
liability incurred as a result of the removal and relocation of any Retained
Inventory or Remaining Assets following the Closing. Seller shall comply with
all Laws, including all Environmental Laws, in connection with the removal and
relocation of the Retained Inventory and Remaining Assets from the Property.

ARTICLE II

Representations and Warranties of Seller

As of the date hereof Seller represents and warrants to Buyer as follows:

2.1. Corporate and Governmental Authorization.

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority (corporate and other) to own, lease, use and operate its properties
and to conduct its business as and to carry on its business as now being
conducted. Seller has all requisite corporate power and authority to execute and
deliver this Agreement and the Additional Documents to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Additional Documents to which Seller is a party, the
performance of Seller’s obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action of Seller. Seller has duly executed
and delivered this Agreement and, at Closing, will have duly executed and
delivered each Additional Document to which Seller is a party. Each of this
Agreement and each Additional Document to which Seller is a party, when duly
executed by Seller, constitutes the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its respective terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium, receivership or
similar Laws relating to or affecting creditors’ rights generally and by general
principles of equity (whether considered at law or in equity).

 

5



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement and each of the Additional
Documents to which Seller is a party by Seller and the performance of its
obligations hereunder and thereunder require no action by or in respect of, or
filing with, any Governmental Authority, other than any actions or filings under
Laws the failure of which to obtain or make would not reasonably be expected,
individually or in the aggregate, to materially adversely affect the ability of
Seller to perform its obligations hereunder or to materially adversely affect
the Purchased Assets, taken as a whole.

2.2. Non-Contravention. The execution and delivery of this Agreement and each
Additional Document to which Seller is a party by Seller and the performance of
its obligations hereunder and thereunder do not (a) conflict with or breach any
provision of the Organizational Documents of Seller, (b) violate, conflict with
or breach any provision of any applicable Law or any judgment, order, writ,
injunction or decree of any Governmental Authority applicable to any Purchased
Asset, (c) require any consent under, constitute a default or an event that,
with or without notice or lapse of time or both, would constitute a default
under, or cause or permit termination, cancellation or acceleration of any
Contract or Permit affecting the Purchased Assets or (d) result in the creation
or imposition of, or entitle any Person to create or impose, any Encumbrance
other than Permitted Encumbrances on the Purchased Assets, except, in the case
of clauses (b) and (c), as would not reasonably be expected, individually or in
the aggregate, to materially adversely affect the ability of Seller to perform
its obligations hereunder or to materially adversely affect the Purchased
Assets, taken as a whole.

2.3. Title to Other Assets. Seller has good, valid and indefeasible title, free
and clear of all Encumbrances, to all of the Other Assets. Except as set forth
on Section 2.3 of the Seller Disclosure Schedule, no financing statement under
the Uniform Commercial Code or similar Law naming or encumbering any of the
Other Assets is on file in any jurisdiction, and Seller is not a party to or
bound under any agreement or legal obligation authorizing any party to file any
such financing statement.

2.4. No Broker. Seller has not engaged or dealt with any broker or finder in
connection with the sale contemplated by this Agreement.

2.5. Environmental Matters. Except as set forth on Section 2.5 of the Seller
Disclosure Schedule and except as would not be material to the Purchased Assets
taken as a whole:

(a) Seller is in compliance with, and at all times since November 13, 2009, has
been in compliance with, all applicable Environmental Laws in connection with
the Purchased Assets;

 

6



--------------------------------------------------------------------------------

(b) Seller is in possession of, and in compliance with, all Permits required
under applicable Environmental Laws in connection with the Purchased Assets;

(c) the Purchased Assets are not the subject of any judicial or administrative
Action alleging any violation of any Environmental Law;

(d) there are no actions or claims pending or, to the Knowledge of Seller,
threatened, arising under Environmental Laws in connection with the Purchased
Assets;

(e) Seller has not released Hazardous Substances at, on or under the Property in
violation of any Environmental Law;

(f) since November 13, 2009, no Hazardous Substances were or are contained in,
on or under the Property, including any buildings or enclosed spaces located
thereon, except in quantities that would not result in a violation of any
Environmental Law; and

(g) there are no underground storage tanks on or under the Property and no
asbestos-containing materials are located in the buildings or on the Property in
a form that constitutes a violation of an Environmental Law.

2.6. Condition of Plant and Other Assets. To the Knowledge of Seller, the plant
and other structures located on the Property are structurally sound, free from
material defects, in good repair and operating condition (subject only to
ordinary wear and tear), and adequate for the use to which they are presently
being put. Each of the Other Assets is suitable for the purpose or purposes for
which it is being used currently (including compliance with all applicable Laws)
and is in good operating condition and in a state of good maintenance and
repair, ordinary wear-and-tear excepted.

2.7. Compliance with Law. As of the Closing, Seller will be in material
compliance with all Laws relating to or affecting the Purchased Assets.

2.8. Real Property. The legal description of the Property is attached hereto as
Exhibit A. Seller has fee simple title in and to the Property. Except as set
forth on Section 2.8 of the Seller Disclosure Schedule:

(a) There are no Actions pending and brought by or, to the Knowledge of Seller,
threatened by any third party that, if adversely determined against Seller,
would result in a change in the allowable uses of the Property or which would
modify in any material respect the right of Buyer to use the Property for its
current uses.

 

7



--------------------------------------------------------------------------------

(b) Except as constitutes a Permitted Encumbrance, no third party has a right to
possession of all or any part of the Property, and Seller has not granted to any
rights to drill or explore for, collect, produce, mine, excavate or deliver or
transport oil, gas, coal, or other minerals in, on, beneath, across, over,
through or from any portion of the Property.

(c) All public utilities required for the operation on the Property are
installed and operational and all installation and connection charges have been
paid in full.

(d) To the Knowledge of Seller, there are no levied or pending special
assessments affecting all or any part of the Property and none is threatened. To
the Knowledge of Seller, there are no pending or threatened condemnation or
eminent domain proceedings affecting all or any part of the Property.

2.9. No Other Representations and Warranties; Schedules. None of Seller, any of
its Affiliates or any of their respective Representatives makes or has made any
express or implied representation or warranty on behalf of Seller other than
those expressly set forth in this Article II.

ARTICLE III

Representations and Warranties of Buyer

As of the date hereof Buyer represents and warrants to Seller as follows:

3.1. Corporate and Governmental Authorization.

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority (corporate and other) to own, lease, use and operate its properties
and to conduct its business as and to carry on its business as now being
conducted. Buyer has all requisite corporate power and authority to execute and
deliver this Agreement and the Additional Documents to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Additional Documents to which Buyer is a party, the
performance of Buyer’s obligations hereunder and thereunder and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action of Buyer. Buyer has duly executed and delivered
this Agreement and, at Closing, will have duly executed and delivered each
Additional Document to which Buyer is a party. Each of this Agreement and each
Additional Document to which Buyer is a party, when duly executed by Buyer,
constitutes the legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its respective terms, except as such enforceability may
be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium, receivership or similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (whether
considered at law or in equity).

 

8



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement and each of the Additional
Documents to which Buyer is a party by Buyer and the performance of its
obligations hereunder and thereunder require no action by or in respect of, or
filing with, any Governmental Authority, other than any actions or filings under
Laws the failure of which to obtain or make would not reasonably be expected,
individually or in the aggregate, to materially adversely affect the ability of
Buyer to perform its obligations hereunder.

3.2. Non-Contravention. The execution and delivery of this Agreement and each
Additional Document to which Buyer is a party by Buyer and the performance of
its obligations hereunder and thereunder do not (a) conflict with or breach any
provision of the Organizational Documents of Buyer, (b) violate, conflict with
or breach any provision of any applicable Law or any judgment, order, writ,
injunction or decree of any Governmental Authority applicable to Buyer, or
(c) require any consent under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
cause or permit termination, cancellation or acceleration of any Contract or
Permit, except, in the case of clauses (b) and (c), as would not reasonably be
expected, individually or in the aggregate, to have a materially adversely
affect the ability of Buyer to perform its obligations hereunder.

3.3. No Broker. Buyer has not engaged or dealt with any broker or finder in
connection with the sale contemplated by this Agreement.

3.4. No Additional Representations; Inspection.

(a) Notwithstanding anything contained in Article II or any other provision of
this Agreement, Buyer acknowledges and agrees that none of Seller or any of its
Affiliates is making or has made any representation or warranty whatsoever,
express or implied, including any implied warranty of merchantability or
suitability, as to the Purchased Assets, other than the representations and
warranties expressly set forth in Article II.

(b) Buyer acknowledges and agrees that it (i) has made its own inquiry and
investigations into and, based thereon, has formed an independent judgment
concerning the Purchased Assets, (ii) has been provided with adequate access to
such information, documents and other materials relating to the Purchased Assets
as it has deemed necessary to enable it to form such independent judgment,
(iii) has had such time as Buyer deems necessary and appropriate to fully and
completely review and analyze such information, documents and other materials
and (iv) has been provided an opportunity to ask questions of Seller with
respect to such information, documents and other materials and has received
satisfactory answers to such questions.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Covenants

4.1. Actions Prohibited. Prior to the Closing, Seller shall maintain the
properties and assets included in the Purchased Assets in the same condition as
they were on the date of this Agreement, subject to reasonable wear and tear,
and Seller shall not, and shall cause its Affiliates to not, without the prior
written approval of Buyer, which approval will not be unreasonably withheld or
delayed:

(a) make any alterations or additions to the Property except (x) in the ordinary
course of operating the Property or (y) as required for maintenance and repair;

(b) sell, transfer, encumber or change the status of title of all or any portion
of the Property;

(c) change or attempt to change, directly or indirectly, the current zoning of
the Property in any manner;

(d) cancel, amend or modify any Permit held by Seller with respect to the
Purchased Assets or any part thereof which would be binding upon Buyer after the
Closing; or

(e) sell, transfer or encumber any of the Other Assets listed on Exhibit B.

4.2. Confidentiality; Access.

(a) Each of Seller and Buyer shall, prior to the Closing, maintain the
confidentiality of this sale and purchase and shall not, except as required by
law or governmental regulation applicable to Seller or Buyer, as the case may
be, disclose the terms of this Agreement or of such sale and purchase to any
third parties other than the principals of the Title Company and such other
persons whose assistance is required in carrying out the terms of this
Agreement. Neither Seller nor Buyer shall at any time issue a press release or
otherwise communicate with media representatives regarding this sale and
purchase unless such release or communication has received the prior approval of
the other party hereto, except that Seller may communicate the existence and the
terms of this Agreement and the transactions contemplated hereby to its and its
Affiliates’ employees who are employed at the Property without the approval of
Buyer. Buyer agrees that all documents and information regarding the Property
and Other Assets of any

 

10



--------------------------------------------------------------------------------

nature made available to it by Seller or Seller’s agents (collectively, the
“Proprietary Information”) are confidential and Buyer shall not disclose any
Proprietary Information to any other Person except those of its Representatives
assisting it with the analysis of the Purchased Assets, and only after procuring
such Person’s agreement to abide by these confidentiality restrictions. In the
event the purchase and sale of the Purchased Assets contemplated hereby fails to
close for any reason whatsoever, Buyer shall, at its sole option, return to
Seller, or cause to be returned to Seller, or destroy all copies of all
Proprietary Information. This Section 4.2(a) shall survive the Closing or
termination of the Agreement.

(b) From the date hereof until the Closing, upon reasonable notice, (i) Seller
shall give Buyer, its engineers, architects and other Representatives reasonable
access to and the right to inspect the Property and the other Purchased Assets
and the offices, property, records, files, financial information and books of
account of Buyer insofar as the same concern or affect any of the Purchased
Assets or Seller’s operations, (ii) furnish Buyer and its representatives with
such financial, operating and other data and information related to the
Purchased Assets as Buyer or any of its representatives may reasonably request
and (iii) instruct the employees and representatives of Seller to cooperate with
Buyer in its investigation of the Purchased Assets.

(c) Anything to the contrary in Section 4.2(b) notwithstanding, (i) access
rights pursuant to Section 4.2(b) shall be exercised in such manner as not to
interfere unreasonably with the conduct of the business of Seller, (ii) Seller
may withhold any document (or portions thereof) or information (A) that is
subject to the terms of a non-disclosure agreement with a third party, (B) that
may constitute privileged attorney-client communications or attorney work
product and the transfer of which, or the provision of access to which, as
reasonably determined by such party’s counsel, constitutes a waiver of any such
privilege or (C) if the exchange of such document (or portion thereof) or
information, as determined by Seller’s counsel, could conflict with applicable
Laws, and (iii) neither Seller nor any of Seller’s Affiliates shall have any
obligation to provide Buyer or its Representatives (A) access to any tax return
filed by Seller, or any related materials, in each case not relating exclusively
to the Purchased Assets, (B) access to any individual personnel or payroll
records to the extent prohibited by Law, or (C) access to the Property to
conduct any subsurface or invasive environmental investigation, or sampling or
testing of any environmental medium.

(d) Prior to any entry upon the Property by Buyer or Buyer’s Representatives,
Buyer shall deliver to Seller an original endorsement to Buyer or Buyer’s
Representative’s commercial general liability insurance policy which evidences
that Buyer or Buyer’s Representative is carrying a commercial general liability
insurance policy with a financially responsible insurance company acceptable to
Seller, covering the activities of Buyer, and Buyer’ Representatives on or upon
the Property. Such endorsement to such insurance policy shall evidence that such
insurance policy shall have a per occurrence limit of at least $2,000,000 and an
aggregate limit of at least $3,000,000, shall name Seller as an additional
insured, shall be primary and non-contributing with any other insurance
available to Seller and shall contain a full waiver of subrogation clause.

 

11



--------------------------------------------------------------------------------

4.3. Further Actions. Buyer and Seller agree to use commercially reasonable
efforts to take all actions and to do all things necessary, proper or advisable
to consummate the transactions contemplated hereby as soon as practicable
hereafter.

4.4. Liability for Transfer Taxes and Fees. Buyer shall promptly pay or
reimburse Seller, as applicable, for (i) all applicable conveyance taxes,
(ii) all fees and other amounts payable to the Title Company in connection with
the delivery of the Title Report and the Title Policy, and (iii) all fees and
other amounts payable in connection with the Survey. All other closing costs
will be paid in accordance with local custom.

4.5. Manufacturing at the Property. For a period of five (5) years following the
Closing Date, neither Buyer nor any of its Affiliates may manufacture at the
Property any (a) in-line galvanized mechanical or structural tubing meeting ASTM
A513 or ASTM A500, (b) in-line galvanized fence pipe or tubing (standard pipe)
meeting ASTM F1043 and F1083, (c) in-line galvanized or hot-dipped electrical
conduit (EMT (Safety Standard UL797, ANSI – C80.3); IMC (Safety Standard UL1242,
ANSI-C80.6); Rigid-GRC (Safety Standard UL6, ANSI-C80.1)), (d) in-line and black
sprinkler pipe meeting ASTM A-135, ASTM A-795 and ASTM A-123, (e) electrical and
mechanical support systems; metal framing (channel), pipe supports, fittings,
nuts and hardware and (f) metal clad conduit meeting NEC 330 and armored clad
cable meeting NEC 320.

4.6. Proration of Property Taxes and Operating Expenses. All real and personal
property taxes, utilities, water and sewer charges and other operating expenses
with respect to the Property shall be prorated, as of 11:59 p.m. the day prior
to the Closing, between Buyer and Seller on the basis of the fiscal period for
which assessed (if the Closing shall occur before the tax rate is fixed, the
apportionment of taxes shall be based on the tax rate for the preceding period
applied to the latest assessed valuation).

4.6.1. Utilities. Seller shall cause final water, sewer, gas, electric and all
other utility meter readings to be made as of the Closing Date or as close
thereto as reasonably possible, and shall cooperate so as to cause the utilities
to be transferred to Buyer without interruption of service. Seller shall remain
liable for and shall pay the final bills rendered by each such utility. Seller’s
obligation to pay all final utility bills shall survive the Closing.

4.7. Risk of Loss.

(a) Insurance. Until the Closing, Seller shall maintain in full force and effect
all the policies of property damage insurance under which any of the Purchased
Assets is insured.

 

12



--------------------------------------------------------------------------------

(b) Loss or Destruction. If before the Closing any of the Purchased Assets is
damaged, lost or destroyed and the sum of, without duplication, (i) the fair
market value of all such destroyed or lost assets plus (ii) the aggregate cost
to repair all such damaged assets (which for any asset shall not exceed the fair
market value of such asset) (such aggregate amount, the “Loss Amount”) exceeds
$10,000, then (x) if the Loss Amount is less than $4,000,000, the Purchase Price
shall be automatically reduced by the applicable Loss Amount and (y) if the Loss
Amount is equal to or greater than $4,000,000, either party hereto may terminate
this Agreement in accordance with the provisions of Section 7.1(e), or, if
neither party terminates this Agreement in accordance with the provisions of
Section 7.1(e), the Purchase Price shall be reduced by the applicable Loss
Amount.

4.8. Transfer of Permits. From and after the date of this Agreement until the
date that is 90 days following the Closing Date, Seller shall cooperate with
Buyer in good faith and use its reasonable efforts to transfer all Permits to
Buyer; provided that Buyer shall reimburse Seller for any reasonable and
documented out-of-pocket costs and expenses paid by Seller in connection
therewith.

4.9. Further Assurances. Following the Closing, each of the parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
Additional Documents.

ARTICLE V

Conditions Precedent

5.1. Conditions to Obligations of Each Party. The obligations of the parties to
consummate the transactions contemplated hereby shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:

(a) No Litigation. The consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited by any
applicable Law, including any order, injunction, decree or judgment of any court
or other Governmental Authority, and no Action challenging the transaction shall
have been initiated or threatened.

(b) Illegality. No court or other Governmental Authority shall have determined
that any applicable Law makes illegal the consummation of the transactions
contemplated hereby, and no proceeding with respect to the application of any
such applicable Law to such effect shall be pending.

 

13



--------------------------------------------------------------------------------

5.2. Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated hereby shall be subject to the fulfillment (or
waiver by Buyer) on or prior to the Closing Date of the following additional
conditions:

(a) Representations. The representations and warranties of Seller contained in
this Agreement shall be true and correct in all respects (in the case of any
representation or warranty containing any materiality qualification) or in all
material respects (in the case of any representation or warranty without any
materiality qualification) on and as of the Closing Date as if made at and as of
Closing. Seller shall have delivered to Buyer a certificate, dated as of the
Closing Date, to the effect that this Section 5.2(a) has been satisfied.

(b) Performance. Seller shall have duly performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it prior to or on the Closing Date. Seller shall
have delivered to Buyer a certificate, dated as of the Closing Date, to the
effect that this Section 5.2(b) has been satisfied.

(c) Delivery of Title and Possession. At the Closing, Seller shall have
delivered or transferred to Buyer (i) the Deed and (ii) possession of the
Purchased Assets free and clear of all Encumbrances other than the Permitted
Encumbrances.

(d) Title Insurance; Title Report.

(i) Seller shall have delivered at the Closing a standard 2006 form of American
Land Title Association owner’s policy (the “Title Policy”) of title insurance
(or a signed marked binder thereof) with liability in the amount of the Purchase
Price issued by Haverfield Title Agency, Inc. (the “Title Company”) or Stewart
Title Insurance Company , insuring that fee title to the Property is vested in
Buyer subject to the Permitted Encumbrances.

(ii) Buyer shall order the Title Report from the Title Company. Buyer shall,
within five Business Days after receipt of both the Title Report and the ALTA
survey of the Property (the “Survey”), either: (x) notify Seller in writing of
Buyer’s approval of the form and substance of the Title Report and the Survey or
(y) notify Seller in writing of any exception or exceptions shown thereon which
are not acceptable to Buyer (in Buyer’s reasonable discretion). If said
exceptions are not removed or satisfied by Seller by the date that is three
Business Days prior to the End Date (which exceptions may be satisfied by either
(A) causing the Title Company to remove such exceptions from the Title Policy
that is delivered at the Closing, including by bonding or through an indemnity,
or

 

14



--------------------------------------------------------------------------------

from a current commitment to issue the Title Policy at the Closing, or
(B) causing Stewart Title Insurance Company to deliver a Title Policy at the
Closing that is issued in the name of Buyer, or a current commitment to issue
the Title Policy at the Closing, in each case, covering the Property that does
not include such exceptions and does not contain any other exceptions that are
not acceptable to Buyer (in Buyer’s reasonable discretion)) in accordance with
clause (y) above, then Buyer may, at Buyer’s option, to be exercised by written
notice to Seller, either (1) accept such title as Seller is able to furnish on
the Closing Date or (2) terminate this Agreement.

(e) Absence of Material Adverse Effect. Since the date hereof, there shall not
have occurred any event or circumstance that would constitute a material adverse
effect on the Purchased Assets, taken as a whole. Seller shall have delivered to
Buyer a certificate, dated as of the Closing Date, to the effect that this
Section 5.2(e) has been satisfied.

5.3. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by Seller), on or prior to the Closing Date, of the
following additional conditions:

(a) Representations. The representations and warranties of Buyer contained in
this Agreement shall be true and correct in all respects (in the case of any
representation or warranty containing any materiality qualification) or in all
material respects (in the case of any representation or warranty without any
materiality qualification) on and as of the Closing Date as if made at and as of
Closing. Buyer shall have delivered to Seller a certificate, dated as of the
Closing Date, to the effect that this Section 5.3(a) has been satisfied.

(b) Performance. Buyer shall have duly performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it prior to or on the Closing Date. Buyer shall
have delivered to Seller a certificate, dated as of the Closing Date, to the
effect that this Section 5.3(b) has been satisfied.

(c) Notice Period. The Employee Notice Period shall have ended.

ARTICLE VI

Employees Employed at the Property

6.1. Termination or Transfer. During the 60 day period following the date hereof
(the “Employee Notice Period”), each employee of Allied Tube or its Affiliates
who is employed at the Property or whose services otherwise relate to the
Property will either be terminated or transferred to one or more other
businesses of Allied Tube or its Affiliates without any liability to Buyer, such
that, immediately following the Closing, none of the services of any employees
of Allied Tube or any of its Subsidiaries will relate to the Property.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

Termination

7.1. Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) by the written agreement of Buyer and Seller;

(b) by either Seller or Buyer by written notice to the other party if the
transactions contemplated hereby shall not have been consummated pursuant hereto
by 5:00 p.m. New York City time on the date that is 65 days after the date of
this Agreement;

(c) by either Seller or Buyer by written notice to the other party if (i) there
shall be any Law that makes consummation of the transactions contemplated hereby
illegal or otherwise prohibited or (ii) any judgment, injunction, order or
decree of any Governmental Authority having competent jurisdiction enjoining
Seller or Buyer from consummating the transactions contemplated hereby is
entered and such judgment, injunction, order or decree shall have become final
and nonappealable;

(d) by Buyer under the circumstances described in Section 5.2(d)(ii); or

(e) by Buyer or Seller under the circumstances described in Section 4.7(b).

7.2. Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of Section 7.1, this Agreement shall become void and
have no effect, without any liability to any Person in respect hereof or of the
transactions contemplated hereby on the part of any party hereto, or any of its
directors, officers, employees, agents, consultants, representatives, advisers,
stockholders or Affiliates, except as specified in Sections 4.2(a) and 10.1 and
except for any liability resulting from such party’s breach of this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

Indemnification

8.1. Survival.

(a) The covenants and agreements of Seller and Buyer contained in this Agreement
required to be performed or complied with prior to the Closing (each, a
“Pre-Closing Covenant”) shall survive the Closing until the eighteen (18) month
anniversary of the Closing Date. All other respective covenants and agreements
of Seller and Buyer contained in this Agreement (each, a “Post-Closing
Covenant”) shall survive the Closing until the eighteen (18) month anniversary
of the date on which such covenant or agreement is required to be completed. The
representations and warranties made by Seller in Sections 2.1, 2.2, 2.3, 2.4,
and 2.9 (the “Corporate Representations”) and the representations and warranties
made by Buyer in Sections 3.1, 3.2, 3.3 and 3.4 shall survive indefinitely. The
representations and warranties made by Seller in Sections 2.5 2.6, 2.7 and 2.8
(the “Capped Representations”) shall survive the Closing until the eighteen
(18) month anniversary of the Closing Date.

(b) Notwithstanding anything contained herein, the representations and
warranties in this Agreement and the Additional Documents and each party’s
indemnification obligations pursuant to this Article VIII shall not be affected
or deemed waived by reason of any investigation made by or on behalf of Buyer
(including by any of its advisors, consultants or representatives) or by reason
of the fact that Buyer or any of such advisors, consultants or representatives
knew or should have known that any such representation or warranty is, was or
might be inaccurate.

8.2. Indemnification by Seller.

(a) From and after the Closing, and subject to this Article VIII, Seller shall
defend, indemnify and hold harmless Buyer, and each of its Affiliates, and their
respective Representatives (collectively, the “Buyer Indemnitees”) from and
against, and pay or reimburse the Buyer Indemnitees for all Losses resulting
from (i) any breach by Seller of any representation or warranty in this
Agreement or any Additional Document, (ii) any breach or default in performance
by Seller of any covenant of Seller, or (iii) any Retained Liability.

(b) Notwithstanding anything to the contrary set forth in this Agreement, even
if the Buyer Indemnitees would otherwise be entitled to recover a Loss pursuant
to this Agreement:

(i) No Person shall be entitled to any indemnification for a Loss pursuant to
Section 8.2(a)(i) if, with respect to any individual Loss (or series of related
Losses), such Loss (or series of related Losses) is less than $25,000 (each, a
“De Minimis Claim”);

 

17



--------------------------------------------------------------------------------

(ii) No Person shall be entitled to any indemnification for a Loss pursuant to
Section 8.2(a)(i) arising from a breach of a Capped Representation unless the
aggregate of all such indemnifiable Losses (excluding all De Minimis Claims)
would exceed on a cumulative basis an amount equal to $1,000,000 (the
“Deductible”), and then only to the extent such Losses exceed the Deductible;

(iii) the maximum amount of indemnifiable Losses that may be recovered by the
Buyer Indemnitees in the aggregate pursuant to Section 8.2(a)(i) for breaches of
Capped Representations shall be an amount equal to $4,000,000; and

(iv) the maximum amount of Losses that may be recovered by the Buyer Indemnitees
in the aggregate pursuant to this Agreement shall be equal to the Purchase
Price.

8.3. Indemnification by Buyer.

(a) From and after the Closing, and subject to this Article VIII, Buyer shall
defend, indemnify and hold harmless Seller, and each of its Affiliates, and
their respective Representatives (collectively, the “Seller Indemnitees”) from
and against, and pay or reimburse the Seller Indemnitees for, all Losses
resulting from (i) any breach by Buyer of any representation or warranty in this
Agreement or any Additional Document, (ii) any breach or default in performance
by Buyer of any covenant of Buyer or (iii) the use or operation of the Purchased
Assets on or following the Closing.

(b) Notwithstanding anything to the contrary set forth in this Agreement, even
if the Seller Indemnitees would otherwise be entitled to recover a Loss pursuant
to this Agreement, the maximum amount of Losses that may be recovered by the
Seller Indemnitees in the aggregate pursuant to this Agreement shall be equal to
the Purchase Price.

8.4. Certain Limitations.

(a) With respect to each indemnification obligation in this Agreement, (i) all
Losses shall be net of any Eligible Insurance Proceeds and (ii) in no event
shall an Indemnifying Party have liability to the Indemnified Party for any
consequential, special, incidental, indirect or punitive damages, lost profits,
diminution in value or similar items, except to the extent any such damages are
recovered against an Indemnified Party pursuant to a Third Party Claim.

 

18



--------------------------------------------------------------------------------

(b) The amount payable under this Article VIII in respect of any Loss shall be
calculated net of any insurance proceeds actually received by the Indemnified
Party on account thereof (“Eligible Insurance Proceeds”); provided in each case
that the Indemnified Party shall (and shall cause its controlled Affiliates to)
use commercially reasonable efforts to obtain such insurance recoveries.

(c) Notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to indemnify or hold harmless, or pay or reimburse, Buyer
Indemnitees with respect to any matter resulting under Environmental Laws to the
extent:

(i) such matter arises out of (A) any invasive investigation of environmental
conditions at the Property by any Person, including any subsequent owner of the
Property, after the Closing Date, including sampling or testing, unless such
investigation was required of the Buyer Indemnitees under applicable
Environmental Laws, or (B) any exacerbation of any condition or release of
Hazardous Substances by any Person, including any subsequent owner of the
Property, after the Closing Date, or

(ii) Buyer Indemnitees, their Representatives or any other Person, including any
subsequent owner of the Property (A) remediates environmental conditions in
excess of industrial standards or other applicable minimum standards, including
standards based on land use restrictions and engineering controls, or (B) incurs
costs in excess of those reasonably necessary to bring a condition into
compliance with Environmental Law based on the use of the Property as of the
Closing Date.

8.5. Notification of Claims; Third Party Claims.

(a) A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought under this Article VIII, describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
claim; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this Article
VIII except to the extent the Indemnifying Party is prejudiced by such failure.
The parties agree that (i) in this Article VIII they intend to shorten (in the
case of the limited survival periods specified in Section 8.1(a)) the applicable
statute of limitations period with respect to certain claims, (ii) notices for
claims in respect of a breach of a representation, warranty, covenant or
agreement must be delivered prior to the expiration of any applicable survival
period specified in Section 8.1(a) for such representation, warranty, covenant
or agreement, and (iii) any claims for indemnification for which notice is not
timely delivered in accordance with

 

19



--------------------------------------------------------------------------------

this Section 8.5 shall be expressly barred and are hereby waived, provided that
if, prior to such applicable date, a party to this Agreement shall have notified
any other party to this Agreement in accordance with the requirements of this
Section 8.5 of a claim for indemnification under this Article VIII (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Article VIII notwithstanding the passing of such applicable date.

(b) Upon receipt of notice of a claim for indemnity from an Indemnified Party
pursuant to this Section 8.5 in respect of a pending or threatened claim or
demand by a third party that the Indemnified Party has determined has given or
could reasonably give rise to a right of indemnification under this Agreement
(such claim or demand being a “Third Party Claim” and including without
limitation a pending or threatened claim or demand asserted by a third party
against the Indemnified Party), the Indemnifying Party may, by notice to the
Indemnified Party delivered within twenty Business Days of the receipt of notice
of such Third Party Claim, assume the defense and control of such Third Party
Claim, with its own counsel and at its own expense, so long as the Indemnifying
Party acknowledges in writing its obligation to indemnify the Indemnified Party
for Losses relating to such Third Party Claim, but shall allow the Indemnified
Party a reasonable opportunity to participate in the defense of such Third Party
Claim with its own counsel and at its own expense. The Indemnified Party may
take any actions reasonably necessary to defend such Third Party Claim prior to
the time that it receives notice from the Indemnifying Party as contemplated by
the preceding sentence. The Indemnifying Party shall not, without the prior
written consent of the Indemnified Party (which shall not be unreasonably
withheld), consent to a settlement, compromise or discharge of, or the entry of
any judgment arising from, any Third Party Claim, unless such settlement,
compromise or discharge does not involve any finding or admission of any
violation of Law or admission of any wrongdoing by the Indemnified Party and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement, (ii) not encumber any of the material assets of any Indemnified
Party or agree to any restriction or condition that would apply to or materially
adversely affect any Indemnified Party and (iii) obtain, as a condition of any
settlement or other resolution, a complete and unconditional release of each
Indemnified Party from any and all liability in respect of such Third Party
Claim. The Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party.

(c) Notwithstanding anything to the contrary in this Article VIII (including
Sections 8.2 and Section 8.3), no Indemnifying Party shall have any liability
under this Article VIII for any Losses arising out of or in connection with any
Third Party Claim that is settled or compromised by an Indemnified Party without
the consent of such Indemnifying Party.

 

20



--------------------------------------------------------------------------------

(d) In the event any Indemnifying Party receives notice of a claim for indemnity
from an Indemnified Party pursuant to this Section 8.5 that does not involve a
Third Party Claim, the Indemnifying Party shall notify the Indemnified Party
within twenty Business Days following its receipt of such notice whether the
Indemnifying Party disputes its liability to the Indemnified Party under this
Article VIII. The Indemnified Party shall reasonably cooperate with and assist
the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.

8.6. Exclusive Remedy. Anything to the contrary in this Agreement
notwithstanding, Seller and Buyer hereby agree that following the Closing,
subject to Section 10.12, the sole and exclusive remedy of a party for any
breach or inaccuracy of any representation, warranty, covenant or agreement
contained in this Agreement or the Additional Documents shall be the
indemnification rights, if any, set forth in this Article VIII.

ARTICLE IX

Definitions

9.1. Definition of Certain Terms. The terms defined in this Section 9.1,
whenever used in this Agreement, shall have the respective meanings indicated
below for all purposes of this Agreement. All references herein to a Section,
Article or Schedule are to a Section, Article or Schedule of or to this
Agreement, unless otherwise indicated.

“Action” has the meaning given to such term in Section 1.2(f).

“Additional Documents” means the Deed, the Bill of Sale and the other
agreements, instruments and documents required to be delivered at the Closing.

“Affiliate” of a Person means a Person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person. “Control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.

“Agreement” means this Asset Purchase Agreement, including the Schedules hereto.

“Allied Tube” means Allied Tube & Conduit Corporation.

 

21



--------------------------------------------------------------------------------

“Article” has the meaning given to such term in Section 9.2.

“Bill of Sale” has the meaning given to such term in Section 1.6(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

“Buyer” has the meaning given to such term in the preamble of this Agreement.

“Buyer Indemnitees” has the meaning given to such term in Section 8.2(a).

“Capped Representations” has the meaning given to such term in Section 8.1(a).

“Closing” has the meaning given to such term in Section 1.3.

“Closing Date” has the meaning given to such term in Section 1.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written or enforceable oral contract, agreement, license,
lease, sales order, purchase order, indenture, mortgage, note, bond or warrant
(including all amendments, supplements and modifications thereto).

“De Minimis Claim” has the meaning given to such term in Section 8.2(b)(i).

“Deductible” has the meaning given to such term in Section 8.2(b)(ii).

“Deed” has the meaning given to such term in Section 1.5(a).

“$” or “dollars” means lawful money of the United States of America.

“Eligible Insurance Proceeds” has the meaning given to such term in
Section 8.4(b).

“Employee Notice Period” has the meaning given to such term in Section 6.1.

“Encumbrance” means any pledge, lien (including a tax lien), collateral
assignment, security interest, mortgage, easement, option, deed of trust, title
retention, conditional sale or other security arrangement, or any license, order
or charge, or any adverse claim of title, ownership or use, or any agreement of
any kind restricting transfer.

“End Date” has the meaning given to such term in Section 7.1(b).

 

22



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all Laws (a) regulating the protection of the
environment (including ambient air, soil, surface water or groundwater, or
subsurface strata), human health or safety as they relate to exposure to
contaminants, natural resources, or endangered or threatened species or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Substances. Without limiting the foregoing, the term
“Environmental Laws” includes the following (including their implementing
regulations and any state analogs): the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq. (to the extent related to worker exposure to
contaminants).

“Exhibit” has the meaning given to such term in Section 9.2.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any governmental authority, agency,
department, board, commission or instrumentality of the United States or a
foreign nation or jurisdiction, any State of the United States or any political
subdivision of any thereof, any court, tribunal or arbitrator, and any
self-regulatory organization.

“Hazardous Substance” shall mean (a) any substance, material, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Indemnified Party” has the meaning given to such term in Section 8.5(a).

“Indemnifying Party” has the meaning given to such term in Section 8.5(a).

“Inventory Purchase Price” has the meaning given to such term in Section 1.8(a).

 

23



--------------------------------------------------------------------------------

“Knowledge” means the actual knowledge of Leslie Shearer and Andrea
Fee-Blackberg, after due inquiry or diligence with respect to the matter at
issue.

“Law” means any law, statute, ordinance, rule, regulation, judgment, judicial
decision, injunction, order, decree, consent decree, binding policy or guideline
or rule of any Governmental Authority.

“Loss” shall mean and includes any and all liabilities, losses, damages,
expenses (including reasonable expenses of investigation, enforcement and
collection and reasonable attorneys’ and accountants’ fees and expenses), costs,
fines, fees, penalties, demands, claims, Actions, amounts paid in settlement and
obligations, whether or not involving a Third Party Claim.

“Loss Amount” has the meaning given to such term in Section 4.7(b).

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, by-laws, articles of formation, certificate of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Other Assets” has the meaning given in the recitals hereto.

“Permit” means any license, franchise, permit, certificate, approval, exemption,
variance, registration or other similar authorization issued by applicable
Governmental Authorities and affecting, or relating to, the Purchased Assets.

“Permitted Encumbrances” has the meaning given to such term in Section 1.5(a).

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

“Plan” has the meaning given to such term in Section 1.2(g).

“Post-Closing Covenant” has the meaning given to such term in Section 8.1(a).

“Pre-Closing Covenant” has the meaning given to such term in Section 8.1(a).

“Post-Closing Period” has the meaning given to such term in Section 1.8(b).

“Property” has the meaning given in the recitals hereto.

“Proprietary Information” has the meaning given to such term in Section 4.2.

 

24



--------------------------------------------------------------------------------

“Purchased Assets” has the meaning given in the recitals hereto.

“Purchase Price” has the meaning given to such term in Section 1.4.

“Remaining Assets” has the meaning given to such term in Section 1.8(b).

“Representative” means, with respect to any Person, any current or future
director, officer, employee, Affiliate, agent or general or limited partner,
stockholder or member of any of such Person.

“Retained Liabilities” has the meaning given to such term in Section 1.2.

“Retained Inventory” has the meaning given to such term in Section 1.8(b).

“Schedule” has the meaning given to such term in Section 9.2.

“Section” has the meaning given to such term in Section 9.2.

“Seller” has the meaning given to such term in the preamble of this Agreement.

“Seller Disclosure Schedule” means the disclosure schedule delivered by Seller
to Buyer simultaneously with the execution of this Agreement.

“Seller Indemnitees” has the meaning given to such term in Section 8.3.

“Subsidiaries” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or other equity
interests.

“Third Party Claim” has the meaning given to such term in Section 8.5(b).

“Title Company” has the meaning given to such term in Section 5.2(d).

“Title Policy” has the meaning given to such term in Section 5.2(d).

“Title Report” means the preliminary title report covering the Property to be
issued by the Title Company, together with copies of all documents referred to
as exceptions therein.

9.2. Construction. Unless the context otherwise requires, as used in this
Agreement: (i) “or” is not exclusive; (ii) “including” and its variants mean
“including, without limitation” and its variants; (iii) words defined in the
singular have the parallel meaning in the plural and vice versa; (iv) words of
one gender shall be construed to apply to each gender; (v) the terms “hereof”,
“herein”, “hereby”, “hereto”, and derivative or similar words, refer to this
entire Agreement, including the Schedules hereto; (vi) the

 

25



--------------------------------------------------------------------------------

terms “Article”, “Section”, “Exhibit” and “Schedule” refer to the specified
Article, Section, Exhibit or Schedule of or to this Agreement; (vii) any
grammatical form or variant of a term defined in this Agreement shall be
construed to have a meaning corresponding to the definition of the term set
forth herein; (vii) a reference to any Person includes such Person’s successors
and permitted assigns; and (ix) any reference to “days” means calendar days
unless Business Days are expressly specified. If any action under this Agreement
is required to be done or taken on a day that is not a Business Day, then such
action shall not be required to be done or taken on such day but on the first
succeeding Business Day thereafter.

ARTICLE X

Miscellaneous

10.1. Expenses. Except as provided in Section 4.4, Seller, on the one hand, and
Buyer, on the other hand, shall bear their respective expenses, costs and fees
(including attorneys’, auditors’ and financing commitment fees) in connection
with the transactions contemplated hereby, including the preparation, execution
and delivery of this Agreement and compliance herewith, whether or not the
transactions contemplated hereby shall be consummated.

10.2. Severability. If any provision of this Agreement, including any phrase,
sentence, clause, Section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to any extent whatsoever.

10.3. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery or (d) sent by
telecopy or telegram, and shall be given:

 

  (i) if to Buyer, to

 

    JMC Steel Group, Inc.

    227 West Monroe Street, 26th Floor

    Chicago, IL 60606

    Attention: Michael P. McNamara, Jr., General Counsel & Vice

    President of Corporate Development

    Facsimile No.: (312) 275-1596

 

26



--------------------------------------------------------------------------------

    with a copy to:

 

    Baker & Hostetler LLP

    PNC Center

    1900 East Ninth Street, Suite 3200

    Cleveland, Ohio 44114-3485

    Attention: John J. Allotta

    Facsimile No.: (216) 696-0740

 

  (ii) if to Seller, to

 

    Allied Tube & Conduit Corporation

    16100 S. Lathrop Avenue

    Harvey, IL 60426

    Attn: Eileen Tierney, General Counsel & Corporate Secretary

 

    with a copy to:

 

    Debevoise & Plimpton LLP

    919 Third Avenue

    New York, NY 10022

    Attn: Andrew L. Bab

    Fax: (212) 909-6836

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery, on the day after such
delivery, (x) if by certified or registered mail, on the third Business Day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, (z) if by telecopy or telegram, on the next day following the
day on which such telecopy or telegram was sent, provided that a copy is also
sent by certified or registered mail.

10.4. Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

10.5. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
including that certain letter agreement, dated as of February 6, 2012 between
Buyer and Akore International, Inc., between the parties or their Affiliates,
with respect to the subject matter hereof.

 

27



--------------------------------------------------------------------------------

10.6. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.

10.7. Governing Law; Submission to Jurisdiction.

(a) This Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, without regard to any principles of conflicts of
law thereof that are not mandatorily applicable by Law and would permit or
require the application of the Laws of another jurisdiction.

(b) Each of the parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by the other party or its
successors or assigns shall be brought and determined in any New York State or
federal court sitting in the Borough of Manhattan in The City of New York (or,
if such court lacks subject matter jurisdiction, in any appropriate New York
State or federal court), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in New York,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein. Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any legal action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (i) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the action or proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. Nothing in this Section 10.7 shall be deemed to prevent any
party from seeking to remove any action to a Federal court in the State of New
York.

10.8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

10.9. Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
party hereto, except that Buyer may assign any of its rights (but not any of its
obligations) under this Agreement to any of its Affiliates.

 

28



--------------------------------------------------------------------------------

10.10. No Third Party Beneficiaries. Except as provided in Article VIII with
respect to indemnification of Indemnified Parties hereunder, nothing in this
Agreement shall confer any rights upon any Person other than the parties hereto
and their respective heirs, successors and permitted assigns.

10.11. Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies that any party may otherwise have at
law or in equity.

10.12. Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court specified in
Section 10.7, in addition to any other remedy to which they are entitled at law
or in equity. The parties hereby waive, in any action for specific performance,
the defense of adequacy of a remedy at law and the posting of any bond or other
security in connection therewith.

[signature page follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

JMC STEEL GROUP, INC. By:   /s/ Michael McNamara   Name:   Michael McNamara  
Title:   VP & Secretary ALLIED TUBE & CONDUIT CORPORATION By:   /s/ John P.
Williamson   Name:   John P. Williamson   Title:   President & CEO

[Signature page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Description of Property

ALL THAT CERTAIN lot or piece of ground situated in Falls Township, Bucks
Township, PA, described according to an Amended Final Plan of Lot #6, USX, Phase
3, made by Tei, DiCroce & Leapson, Civil Engineers, dated 11/10/1998 and
recorded in the Office of the Recorder of Deeds, Doylestown, PA, in Plan Book
298 page 61 as follows, to wit:

BEGINNING at a point on the Southeasterly side of Keuhn Circle (80 feet wide) a
corner of Lot 4 on said Plan; thence extending from said point of beginning
along said Lot South 48 degrees 04 minutes 13 seconds East along a 24 feet wide
rail easement and crossing a drainage easement of varying width 410.20 feet to a
point, a corner of Lot 5 on said Plan; thence extending along the same South 41
degrees 24 minutes 56 seconds East crossing an access easement to Lot 5, 660.90
feet to a point in line of Lot 8 now or late of U.S. Steel; thence extending
along the same and along the Southeasterly side of said access easement the
three following courses and distances, viz: (1) South 45 degrees 46 minutes 45
seconds West 21.15 feet to a point of curve; (2) on the arc of a circle curving
to the right having a radius of 1750.00 feet the arc distance of 403.82 feet to
a point of tangent and (3) South 73 degrees 59 minutes 59 seconds West 231.91
feet to a point, a corner of Lot 7 on said Plan; thence extending along the same
North 41 degrees 24 minutes 56 seconds West recrossing said access easement and
drainage easements 683.10 feet to a point on the Southeasterly side of Kuehn
Circle, aforesaid; thence extending along the same two following courses and
distances, viz; (1) on the arc of a circle curving to the left having a radius
of 340.00 feet the arc distance of 135.50 feet partly along the Northwesterly
side of said drainage easement to a point of tangent and (2) North 30 degrees 31
minutes 23 seconds East recrossing said rail easement 453.08 feet to the first
mentioned point and place of beginning.

BEING LOT NUMBER 6 on said Plan.

Tax ID / Parcel No. 13-51-1-10

Together with rights and easements in Easement Agreement by and between
Novatlantic Steel and Tube Corporation and USX Corporation (Lot 5 Access) dated
3/9/1999 and recorded 3/10/1999 in Land Record Book 1791 page 2097, which access
is also reserved in deed from USX Corporation to Novatlantic Steel and Tube
Corporation dated 3/9/1999 and recorded 3/10/1999 in Land Record Book 1791 page
2089.

Together with rights and easements in Easement Agreement (Rail Spur) by and
between USX Corporation (grantor) and Novatlantic Steel and Tube Corporation
(grantee) dated 3/9/1999 and recorded 3/10/99 in Land Record Book 1791 page
2110.

Together with rights and easements in Easement Agreement (Private Roads and
Utility Access) by and between USX Corporation (grantor) and Novatlantic Steel
and Tube Corporation (grantee) dated 3/9/1999 and recorded 3/10/1999 in Land
Record Book 1791 page 2132.

 

A-1



--------------------------------------------------------------------------------

Together with rights and easements in Drainage Easement Agreement by and between
USX Corporation (grantor) and Novatlantic Steel and Tube Corporation (grantee)
dated 3/9/1999 and recorded 3/10/1999 in Land Record Book 1791 page 2123.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

List of Other Assets

I. Included Assets

 

Asset Name

  

Line/Location

  

Quantity

 

CTL BUILDING

   TRAILER PARKING AREA      1   

PARKING LOT GATES

   TUBE MILL      3   

TUBE BLDG ELECTIRCAL

   GAS HOOOK UP      1   

TUBE/ELECTRICAL

   FIRE AND SECURITY      1   

TUBE BUILDING AND OFFICE

   BUILDING      1   

TUBE BUILDING

   CONCRETE AND RAIL      1   

CTL BUILDING CONTRACT CST

   BUILDING      1   

OFFICE ELECTRICALS

   DAYSPRING      1   

SLITTER BUILDING

   ELECTRICAL      1   

TUBE BUILDING

   BUILDING( A53 EXPANSION)      1   

PREFABRICATED

   STEEL BUILDING      1   

SLITTER FOUNDATIONS

        1   

OVERHEAD DOOR

   C T L BUILDING      1   

UTILITY ROOM

   TUBE BUILD EXPAND      1   

CABLING

   TUBE BUILD EXPANSION      ALL   

EQUIPMENT FOUNDATION

   TUBE BUILDING EXPANSION      1   

PLANT ELECTRICAL

   TRANSFORMER AND DIST      ALL   

SECURITY CAMERA

   SYSTEM      ALL   

OUTSIDE LIGHTING POLES

        ALL   

FENCING FOR STOREROOM

        1   

ELECTRICAL SAFETY GUARDS

   ADDITIONAL GARDS AT ELEC EQUPT.      ALL   

CTL BLDG. ELECTRICAL GUARDS

   ADDITIONAL GARDS AT ELEC EQUPT.      ALL   

FACTORY LIGHTING FIXTURES

        ALL   

TUBE WHSE 2 10 TON CRANES

        2   

TUBE MILL PURCHASE INSTAL

        1   

TUBE BUILD 1

   ACECO CRANE      1   

TUBE MILL COOLING TOWER

   AND TANK      1   

TUBE MILL

   AIR COMPRESSOR      1   

TUBE MILL TRENCH DRAIN

        1   

TUBE MILL

   ELECTRICAL WIRING      ALL   

TUBE MILL

   FOUNDATIONS      ALL   

CRANE RAILS

   POLH EQUIP CORP      ALL   

ELECTRIFY 7 INSTALL 4

   CRANES(DUCTO BAR FOR CRANES)      2   

FLOOR TYPE COIL

   CARS      1   

COMPUTERS & CABLING

   CTL BUILDING      1   

SLITTER -2ND HEAD

   (REIMB NOVA)      1   

NEW SLITTER MOTOR

        1   

2 25T & 35T LARCO CRANES

        2   

OFFICE DESKS

        1   

7 OFFICE CHAIRS BRGY

        7   

TUBE MILL ENTRY TURNSTILE

        1   

 

B-1



--------------------------------------------------------------------------------

Exhibit B

List of Other Assets

 

Asset Name

  

Line/Location

  

Quantity

 

DRINKING FOUNTAINS

   TUBE MILL      1   

DL WINDOW TREATMENTS

   OFFICE      ALL   

TUBE MILL ENTRY LINE

        1   

TUBE MILL

   REIMB NOVA YTD 8/01      1   

2 ACCUMULATOR MOTORS

   TUBE MILL      2   

2ND MOTOR

   ACCUMULATOR TABLE      1   

RECLAIM EQUIPMENT

   TUBE MILL      1   

GEAR BOX

   TUBE MILL      1   

MODULAR OFFICE

   JM VIGEANT      1   

COIL SCALE

   TUBE MILL      1   

RACK MOUNT UNIT

   TUBE COOLING      1   

COOLING TANKS

   TUBE MILL      1   

FURNITURE

   FRONT OFFICE      1   

CONVEYOR

   TUBE MILL      1   

HYDE MECH BANDSAW H-22A

   TUBE      1   

GEAR BOX

   TUBE MILL      1   

ULTRASOUND TEST EQUIPMENT

        1   

2 10 TON CRANES

   TUBE EXPAND      2   

2 MOTORS

   TUBE MILL      2   

2 MOTORS

   TUBE MILL FY08 ADD      2   

PACKAGING LINE

   7” PIPE FL(TUBE)      1   

COMPRESSED AIR SYSTEM

   7” PIPE FL(TUBE)      1   

SENSORS

   7” PIPE F LINE TUBE      ALL   

7” PIPE FINISHING LINE

        1   

SPRAY CHAMBER

   7” PIPE FIN LINE      1   

INDUCTION COOLANT SYSTEM

   7” PIPE      1   

DRUM FILTER

   7” PIPE LINE      1   

INDUCTION HEAT EQUIP

   TUBE MILL      1   

HYDO TEST LINE

   7” PIPE      1   

SCARFING SYSTEM

   7” PIPE      1   

TUBE MILL MOTOR REPLACEME

        1   

TUBE MILL ELECTRICAL

   UPGRADE      1   

TUBE MILL SAFETY

   UPGRADE      1   

AUTOMATED CONVEYING

   PROJECT      1   

METALLURGICAL LAB EQUIP

        ALL   

BAND SAW

        1   

RADIO CONTROLS FOR CRANES

        4   

FORK LIFT

        1   

TUBE MILL SAFETY RAILS

   TUBE MILL SAFETY      ALL   

MAIR SAFETY GUARDS

        ALL   

CROSS OVER FOR BANDING

   MACHINE      1   

LIGHT CURTAIN SUPPORT

        ALL   

 

B-2



--------------------------------------------------------------------------------

Exhibit B

List of Other Assets

 

Asset Name

  

Line/Location

  

Quantity

 

SAFETY MACHINE GUARDS

        ALL   

10,000 LB CRANE SCALE

        1   

10,000 CRANE SCALE

        1   

70,000 LB CRANE SCALE

        1   

A53 CAMERA SYSTEM

        1   

GROOVING EQUIPMENT

        1   

PLC CONT FOR LIGHT CURTAI

        1   

THERMATOLL WELDER UPGRADE

   ADD POWER MOD      1   

CUTOFF SAW

   CUTOFF SAW      1   

SCARF KNIFE

   SCARF KNIFE      1   

TESTING EQUIPMENT

   TUBE MILL      ALL   

SLITTER TOOLING SPACERS

        ALL   

TOOLING

   TUBE MILL(21 SETS 2” - 6SQ)      21   

COMBI LIFT FORKLIFT

        1   

REFRIDGERATORS BLACK

        1   

BOARD ROOM FURNITURE

        ALL   

SHORETEL PHONE

   SYSTEM      1   

FIBER OPTIC CABLE & CAT 5 RAN

        1   

SOFTWARE PACKAGE LINE

   TUBE      1   

TUBE MILL SOFTWARE

   SYSTEM      1   

A53 SOFTWARE UPGRADE

        1   

DOUBLE STACK SOFTWARE

        1   

II. Excluded Assets (Unique to Seller’s Computer Network)

 

Asset Name

  

Line/Location

  

Quantity

 

HP PROCURVE 6200YL 24x GBIC ROUTING SWITCH

        1   

HP PROCURVE 48 PORT POE SWITCH

        3   

HP PROCURVE 24 PORT POE SWITCH

        2   

HP PROCURVE 24/12 PORT POE SWITCH

        3   

HP PROCURVE MSM320 AP’S

        16   

HP PROCURVE MSM422 AP’S

        2   

HP PROCURVE 100FX SFP

        16   

RIVERBED STEELHEAD 550M

        1   

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of FIRPTA Certificate

Transferor’s Certification of Non-Foreign Status

Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. To inform JMC Steel Group, Inc., a Delaware corporation (“Transferee”),
that withholding of tax is not required upon the disposition of a U.S. real
property interest by Allied Tube & Conduit Corporation, a Delaware corporation
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

2. Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations.

3. Transferor’s U.S. employer identification number is: 36-2425517

4. Transferor’s office address is: 16100 S. Lathrop Avenue Harvey, IL 60426.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated:                  , 2012.

 

ALLIED TUBE & CONDUIT CORPORATION By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT D

Form of Bill of Sale

KNOW ALL MEN BY THESE PRESENTS, that Allied Tube & Conduit Corporation, a
Delaware corporation (“Seller”), for good and valuable consideration paid by JMC
Steel Group, Inc., a Delaware corporation (“Buyer”), hereby conveys, sells,
transfers and delivers to Buyer, its successors and assigns, all right, title
and interest of Seller in and to the personal property (“Personal Property”)
more particularly referred to in Schedule A attached hereto.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns to and for
its and their own use and behalf forever.

Buyer agrees to pay all sales taxes payable by reason of the transfer to Buyer
of said Personal Property.

This Bill of Sale shall be without representation or warranty by, and without
recourse to, Seller. This Bill of Sale is being delivered subject and pursuant
to the terms and conditions of the Asset Purchase Agreement, dated March     ,
2012, between Buyer and Seller (the “Purchase Agreement”). The rights and
obligations of Buyer and Seller set forth in the representations, warranties,
covenants, indemnitees, agreements and other terms and provisions of the
Purchase Agreement shall be neither limited, altered or impaired nor enhanced or
enlarged hereby or by performance hereunder.

This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed original; such counterparts shall together
constitute but one agreement.

IN WITNESS WHEREOF, Seller and Buyer have caused these presents to be signed by
their duly authorized officers as of                 , 2012.

 

SELLER ALLIED TUBE & CONDUIT CORPORATION By:       Name:       Title:    



--------------------------------------------------------------------------------

JMC STEEL GROUP, INC. By:       Name:       Title:    



--------------------------------------------------------------------------------

Exhibit E

Seller’s Standard Terms and Conditions



--------------------------------------------------------------------------------

Tectron / ALLIED MECHANICAL TUBE DIVISION (“SELLER”)

Conditions of Sale

Acknowledgment

 

1. ACCEPTANCE: The acceptance of this quotation by Buyer is expressly limited to
the terms and conditions hereof (“these terms”). None of these terms may be
added to, modified, superseded, or otherwise altered except by written
instrument signed by a duly authorized representative of Seller, and each
shipment made by Seller and received by Buyer shall be deemed to be only upon
these terms. Any of the terms and provisions of any form of Buyer which has been
or may in the future be received by Seller, which are inconsistent with,
additional to, or different from these terms are hereby expressly objected to
and, unless specifically agreed to, in writing, by Seller as provided above,
shall not be considered applicable to the sale of shipment of the goods referred
to herein.

2. PAYMENT AND RISK OF LOSS: Unless otherwise agreed in writing by Seller
(a) terms are net cash thirty (30) days after shipment: (b) prices stated herein
are F.O.B. point of shipment: (c) risk of loss or damage passes to Buyer on
delivery to carrier: (d) Buyer will accept carrier of Seller’s selection, and
(e) if it is provided herein that Buyer shall accept delivery at Seller’s plant
by a fixed date and Buyer fails to so do, the Seller may invoice Buyer
immediately and, in its discretion, may store the goods at Buyer’s expense and
at Buyer’s risk (either at Seller’s premises or at a public warehouse) or may
deliver the goods to Buyer, at Buyer’s expense.

3. TAXES: In addition to the purchase price, Buyer shall pay Seller the amount
of all governmental taxes or other charges that Seller may be required to pay
with respect to the production, sale, transportation or storage of any goods
delivered hereunder.

4. EFFECTIVE PRICES: Prices herein stated are subject to change to the prices in
effect at time of shipment.

5. EXCUSABLE DELAYS: Seller shall not be liable for non-performance or delays in
performance or delivery due to causes beyond the reasonable control of Seller
including, without limitation, such causes as war, riots, insurrection, fire,
flood or other casualties, labor disturbances or disruptions, acts or defaults
of suppliers or carriers, unavailability of material or supplies, or
governmental rules or regulations.

6. WARRANTY: Seller only warrants to Buyer that the goods to be delivered
hereunder will be free from defects in material, workmanship and title, and will
be of the kind and quality designated or described herein. THE FOREGOING EXPRESS
WARRANTY IS EXCLUSIVE AND IN LIEU OF ANY AND ALL OTHER WARRANTIES, WHETHER
WRITTEN, ORAL OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE. SELLER HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTY, WHETHER WRITTEN, ORAL OR IMPLIED, THAT THE GOODS SHALL CONFORM WITH
ANY SAMPLES FURNISHED BY SELLER OR BUYER, OR THAT THE GOODS SHALL NOT DISCOLOR
OR THE TEXTURE OF FINISH OF THE GOODS SHALL NOT DETERIORATE AFTER SHIPMENT BY
SELLER.

7. REMEDY: If it appears within thirty (30) days from the date of receipt by
Buyer or Buyers agent that the goods so delivered do not meet the express
warranty specified in the preceding paragraph, Buyer notifies the Seller, in
writing, within said period and the Seller will, at its option, repair or
replace such defective or non-conforming goods or return the purchase price paid
therefore by Buyer. THE LIABILITY OF SELLER TO BUYER ARISING OUT OF THE
SUPPLYING OF THE SAID GOODS OR THEIR USE, WHETHER ON WARRANTY, CONTRACT OR
NEGLIGENCE IS LIMITED SOLELY TO THE REPLACEMENT OR REPAIR OF DEFECTIVE GOODS OR
RETURN OF THE PURCHASE PRICE, AS HEREIN PROVIDED, AND UPON THE EXPIRATION OF
SAID THIRTY (30) DAY PERIOD ALL SUCH LIABILITY SHALL TERMINATE. THE FOREGOING
SHALL CONSTITUTE THE SOLE REMEDY OF THE BUYER AND THE SOLE LIABILITY OF SELLER.
IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL INCIDENTAL OR CONSEQUENTIAL
DAMAGES. Buyer shall bear all cost of disassembly, shipment and reinstallation
of any defective, repaired or replaced goods and shall return to Seller, only
upon written authorization of Seller, all goods for which refund of purchase
price is made.

8. QUANTITY AND QUALITY: Except as otherwise agreed in writing by Seller, the
goods shall be in accordance with tolerances and variations generally permitted
in Seller’s industry with respect to the quality of the goods. A shipment shall
be deemed to be an acceptable shipment when the quantity of such shipment falls
within ten percent (10%) of the quantity specified, and the excess of deficiency
shall be charged or credited to the Buyer proportionately.

9. PATENT INFRINGEMENT INDEMNITY: Buyer warrants that any goods to be delivered
hereunder in accordance with designs and specifications furnished by Buyer and
any manufacturing process or method adopted by Seller at Buyer’s request shall
not infringe any patent or trademark whatsoever. Buyer shall defend and hold
Seller harmless from any claim which may be made against Seller for any such
alleged infringement and shall pay all attorney’s fees, costs and expenses of
every nature incurred in such defense.

10. BUYERS CREDIT: Delivery by Seller of goods hereunder shall at all times be
subject to the approval of Buyer’s credit by Seller. Seller may at any time
withhold delivery of any goods hereunder pending receipt of payment of amounts
due Seller from Buyer, and/or security for payment of the amount to become due
Seller as a result of the delivery of the goods.

11. MISCELLANEOUS: Any action or suit arising in any way under this agreement
must be commenced within one (1) year after such cause of action has accrued,
and otherwise shall be forever waived, released, discharged and barred. This
agreement shall be construed in accordance with the laws of the State of
Illinois. Waiver by either party of any default by the other hereunder shall not
be deemed a waiver by such party of any default by the other which may
thereafter occur.

 